Citation Nr: 1224457	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-42 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status-post anterior cruciate ligament reconstruction and revision, left knee, excluding a period of total temporary disability from December 28, 2005, through March 31, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the matter was later transferred to the Chicago, Illinois RO. 

In the August 2006 rating decision, the San Diego RO also denied the Veteran's claim for service connection of a right knee disability, to include as secondary to the service-connected left knee disability.  In a September 2009 rating decision, the Chicago RO granted this claim and assigned the right knee disability a 10 percent evaluation effective February 13, 2006, the date VA received his claim.  He has not expressed any disagreement with that determination.  Accordingly, it is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009 the Veteran was afforded VA examination.  At this time, he complained of sharp pain in the left knee at a level of 7-8/10 on weight-bearing and walking, with increased pain after prolonged standing and walking.  He also reported swelling with increased use of the left knee, as well as stiffness after prolonged use and after prolonged walking and standing.  He denied dislocation and giving way.  

The Veteran complained of weakness and swelling of the knee on most days of the week.  The knee felt warmer, but there was no redness or drainage.  With respect to treatment the Veteran took ibuprofen about twice per week for pain, without side effects.  In terms of flare-ups, the Veteran reported swelling 2 to 3 times per week with increased use.  He related that the increased pain in the left knee lasted over night and would get better after resting and soaking with Epsom salt and icing.  He occasionally used a neoprene brace for his left knee, but could not use it at times due to swelling.  

In terms of functional impairment during flare-ups the Veteran stated that he had to slow down his activities and preferred to take more rest.  He related difficulty with climbing up and down stairs and having to hold the stair railings when using them.  In terms of occupation, the condition slowed him down and interfered with his concentration.  He related that it would cause him difficulty moving around the house and that he had to move his bedroom downstairs to avoid climbing stairs.  He complained of pain with squatting, as well.  

In terms of occupation, the Veteran was then working as an office manager.  He complained that he was affected in this capacity by pain and in inability to move fast and turn around, which caused pain.  He related that he could not run and could not exercise.  He described having increased pain after prolonged driving. 

Physical examination revealed that the Veteran was well-built and well-nourished and walked without any assistive device.  He had a mild antalgic gait on weight-bearing on the left knee.  Otherwise, he was steady with a slow stance on weight-bearing on the left foot.  No tendency to fall was noted.  He was able to stand on one foot, on the left and right, without problems with balance.  He was able to squat up to 90 degrees in both knees, but had more pain in the left knee compared to the right.  

Examination showed no evidence of joint effusion or swelling.  There was mild crepitus under the patella.  There was no redness or warmth noted.  There was mild discomfort on pressure under the patella with crepitus during flexion and extension.  Passive and active movements of the left knee were zero to 140 degrees against resistance, with pain beginning at 120 degrees.  Extension was to zero.  Five repetitions of flexion and extension revealed increased pain, but there was no fatigue, weakness, lack of endurance or incoordination during repetitive motion.  There was no weakness.  Strength was 5/5 in the left lower extremity.  After 5 repetitions, range of motion did not decrease, without hyperextension.  Stability tests were normal.  Mcmurray's was negative.  Sensory examination in the lower extremity revealed no sensory deficits.  There was no ankylosis.  Osteoarthritis/mild, status-post anterior cruciate ligament reconstruction and revision left knee was assessed. 

A VA treatment note dated 4 days following the Veteran's VA examination notes that he presented to obtain a knee brace.  The Veteran related that he had never had full mobility following his surgery.  In terms of exercise he could only use the elliptical trainer, which still caused him discomfort.  Examination showed no edema.  The Veteran had painful range of motion.  Varus and valgus testing and Lachman maneuver were not performed due to discomfort.  The Veteran was referred to physical therapy for stability.  

The Veteran sought a prescription knee brace only 4 days after his August 2009 VA examination in conjunction with his complaints of pain so severe that diagnostic testing, i.e. varus/valgus and Lachman's, could not be performed suggests that the Veteran's left knee disability may have worsened since the examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's complaints indicate that his left knee disability may have increased in severity since his last VA examination, a new VA examination is in order. 

Further, the Veteran's left knee disability involves associated surgical scarring.  The August 2009 VA examination did not address scarring.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  As the VA examination report did not address scarring, the Board finds it to be inadequate for rating purposes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  On remand, the Veteran should be afforded a VA examination of any residual surgical scarring associated with his knee surgery. 

Lastly, the Board notes that it appears that there are outstanding VA treatment records, as indicated by the August 2009 VA examination report noting that the Veteran was referred to VA physical therapy.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must again attempt to obtain any VA records not currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address to determine the nature, extent and severity of the service-connected status-post anterior cruciate ligament reconstruction and revision, left knee.  

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail. Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

The examiner should also indicate whether the Veteran's service-connected left knee disability results in lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.  

In addition, and in accordance with the latest compensation and pension protocol for dermatological disorders, the examiner is to provide a detailed review of the history, current complaints, and the nature and extent of any scarring associated with the Veteran's status-post anterior cruciate ligament reconstruction and revision, left knee.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the ext ent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


